                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION

                                               No. 7:20-CR-20-BO-l

·UNITED STATES OF AMERICA                            )
                                                     )
                   V.                                )                       ORDER
                                                     )
HOWARD PIERCE,                                       )
                                                     )
        Defendant.                                   )

        This matter is before the court ori Defendant Howard Pierce's Motion for Reconsideration

of Detention Order seeking to reopen the issue of whether he should be detained pending further

proceedings in this case and requesting release from custody .1 [DE-57]. The Government, at the

request of the-court, filed a response to the motion and opposes release. [DE-58]. The court held

a hearing on September 3, 2020. [DE-69]. For the reasons that follow, the motion to reopen the
               j

detention hearing is denied.

                                          I.        BACKGROUND

        On February 11, 2020, Pierce was charged by the Grand Jury in an indictment with two

counts of possession of a firearm by a felon.               [DE-1].     At Pierce's initial appearance, the.

Government moved for detention and a temporary order of detention was entered. [DE-12, -14].

On March 12, 2020, the undersigned ·held a detention hearing and found that no condition or

combination of conditions existed to reasonablr assure Pierce's appearance or the safety of the



1
   Defendant's motion states that it is made pursuant to 18 U.S.C. § 3145, which provides for review and appeal of a
release or detention order. [DE-57] at 1. However, the motion appears to present new information to the court,
namely, Defendant's risk of contracting COVID-19 and a new third party custodian. Id at 1-2. Accordingly, the
Government responded to the motion as if it were made pursuant to 18 U.S.C. § 3142(t), which provides that a
detention hearing may be reopened ifthere is new, material information not ~own to the defendant at the time of the
first detention hearing. [DE-58]. At the hearing on the instant motion, the court asked defense counsel whether his
motion was one for review pursuant to 18 U.S.C. § 3145 or to reopen the hearing pursuant to 18 U.S.C. § 3142(t).
Defense counsel clarified that his motion was intended to be one to reopen the hearing under§ 3142(t).



             Case 7:20-cr-00020-BO Document 70 Filed 09/08/20 Page 1 of 6
community if Pierce was released before trial. [DE-26, -27]. The court indicated that its decision

was based upon the nature of the charges, the apparent strength of the Government's case, Pierce's

criminal history, and the fact that the charges arose while Pierce was on state bond. [DE-27] at 2.

Pierce was ordered detained and remanded to the custody of the U.S. Marshal. Id Pierce filed the

instant motion for reconsideration on August 12, 2020 [DE-57], the Government responded in

opposition [DE-58], and a hearing was held on September 3, 2020, at which the court heard

arguments from both parties and sworn testimony from Pierce's new proposed third-party

custodian [DE-69].

                                      II.        DISCUSSION

       Pierce argues that the novel coronavirus ("COVID-19") pandemic combined with his age

and serious preexisting medical conditions, as well as a new proposed third-party custodian who
                                             l

was not available at the first detention hearing, constitute sufficient reasons for the court to

reconsider the issue of detention. [DE-57] at 1-2. The Government opposes release and asserts

that COVID-19 is not a sufficient reason to reopen the detention hearing and that there is no

condition or combination of conditions that would reasonably assure Pierce's appearance and the

safety of the community. [DE-58] at 1-6.

       A detention hearing may be reopened:

       at.any time before trial if the judicial officer finds that information exists that was
       not known to the mqvant at the time of the hearing and that has a material bearing
       on the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

18 U.S.C. § 3142(±)(2).

       Pierce first argues that the COVID-19 pandemic and its threat to his health while being

held in custody at a regional jail was not known to the court at the time it detained Pierce:" [DE-



                                                   2

           Case 7:20-cr-00020-BO Document 70 Filed 09/08/20 Page 2 of 6
57] at 1. At the hearing on the instant motion, defense counsel argued that on March 12, 2020, the

date of the detention hearing, the extent of the nation's respon~e to COVID-19 was still unknown.

As to materiality, Pierce contends that given his serious medical conditions, the new information

materially alters the analysis of his case under the Bail Reform Act, specifically his "history and

characteristics" including his physical condition.

       Some courts have declined to consider release due to COVID-19 under § 3 l 42(t)(2),

reasoning that a concern for COVID-19 is not material to whether a defendant poses a flight risk

or danger to the community, and have found the question more appropriately addressed under

§ 3142(i)'s "compellihg reason" grounds. See United States v. Hanson, No. CR 19-132-BLG-

SPW-TJC, 2020 WL 1692967, at *2 (D. Mont. Apr. 7, 2020) ("[S]everal courts have recognized

that release based on a defendant's concerns of heightened COVID-19 risk.if incarcerated is not

appropriately addressed under § 3142(t)" · and alternatively considered whether there are

compelling reasons for temporary release under§ 3142(i)) (citing United States v. Clark, No. 19-

40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020)). Other courts "recognize[] the

unprecedented magnitude of the COVID-19 pandemic and acknowledge[] that it can constitute

new information warranting a reconsideration of a detention order." United States v. Ali, No. CR

ELH-19-0280, 2020 WL 2306456, at *1 (D. Md. May 8, 2020) (internal quotation marks omitted).

Here, the court finds no grounds to reopen the detention hearing.

        First, the threat of COVID-19 was not unknown to Pierce at the time of his detention

hearing held on March 12, 2020. See 18 U.S.C. § 3142(t). North Carolina Governor Roy Cooper

issued an executive order on March 10, 2020, declaring a state of emergency and stating, among

other things, that "COVID-19 is a respiratory disease that can result in serious illness or death";

"the World Health Organization declared COVID-19 a Public Health Emergency of International



                                                 3

            Case 7:20-cr-00020-BO Document 70 Filed 09/08/20 Page 3 of 6
Concern on January 30, 2020"; and "on January 31, 2020, the United States Department of Health

and Human Services Secretary declared a public health emergency in the United States for.

COVID-19." Exec. Order 116; see also Berean Baptist Church v. Cooper, No. 4:20-CV-81-D,

2020 WL 2514313, at *3 (E.D.N.C. May 16, 2020) (describing North Carolina executive orders

issued in response to COVID-19). Additionally, at the hearing on the instant motion, Pierce's wife

testified that he suffers from high .blood pressure, chronic back pain, an artificial plate in his

shoulder, PTSD, anxiety, and depression. She stated that he has been hospitalized several times

for fluid on his lungs, and he is sixty-three years old. Accordingly, Pierce is at an increased risk

of complications from COVID-19, but his medical conditions were all known to him at the time

of his detention hearing. Given the World Health Organization's and the United States DHHS's

response to COVID-19 in January 2020 and Governor Cooper's March 10, 2020 executive order,

the threat of COVID-19 to Pierce and his increased risk was not unknown on the date of his

detention hearing.

       Moreover, the threat of COVID-19 does not have a "material bearing on the issue whether

there are conditions of release that will reasonably assure the appearance of [Pierce] as required

and the safety of any other person and the community." See 18 U.S.C. § 3142(f). Presently, Pierce

has not contracted COVID-19, and there have been zero cases ofit inthe jail in which he is housed.

Pierce has presented no new information that would have a material bearing on the issue of

detention. See United States v. Williams, No. 5:19-CR-342-FL-2, 2020 WL 2404680, at *3

(E.D.N.C. May 12, 2020) ("While COVID-19 presents a serious threat to Williams, particularly in

light of his medical conditions, it does not lessen Williams's threat to the community."); United

States v. Owens, No. 5:20-CR-00026-BR, 2020.WL 2527938, at *2 (E.D.N.C. May 18, 2020)

(finding that the COVID-19 pandemic was not new information, and although the medical care



                                                 4

             Case 7:20-cr-00020-BO Document 70 Filed 09/08/20 Page 4 of 6
the defendant received while detained, other conditions of confinement, and his ability to confer

with his attorney were all new information not known at the time of the detention hearing, they

did not have any bearing on the issue of detention), ajf'd, 2020 WL 3884428 (E.D.N.C. July 9,

2020); United States v. Bothra, No. 20-1364, 2020 WL 2611545, at *1 (6th Cir. May 21, 2020)

("while Bothra's age and medical conditions might render him more vulnerable to contracting the

virus, without more, a generalized risk of contracting COVID-19 doe,s 'not amount to a material

change of circumstances warranting a renewed evaluation of [a] prior detention order."' (quoting

United States v. Nero, No. 17-cr-20183-5, 2020 WL 1672656 at *2 (E.D. Mich. Apr. 6, 2020))).

        Pierce also contends that reopening the detention hearing is merited because he can offer a
                                                                )
new proposed third-party custodian. [DE-57]. Pierce's wife testified at the hearing on the instant

motion that she suffered a heart attack in January, and at the time of Pierce's detention hearing in

March, she was recovering at home and could not attend the hearing. Pierce's pretrial services

report states that Pierce indicated that his wife may be willing to serve as his third-party custodian,

but the probation officer was unable to contact her. ·[DE-24] at 2. At the detention hearing, Pierce's

son testified as a proposed third-party custodian. [DE-27].

        Even if Pierce's ~!fe's availability was unknown at the time of his detention hearing, her

willingness to serve as a third-party custodian is not material to the issue of detention. In Pierce's

detention order, the ~ourt indicated that its decision was based on the nature of the charges, the

apparent strength of the government's case, the defendant's criminal history, and the fact that the

· charges arose while on state bond. [DE-27] at 2. Pierce's son testified as a proposed third-party

custodian, and the court did not cite "the lack of a suitable custodian" as a basis for its decision.
             '-



Id. Accordingly, lack of a suitable custodian was not a reason for Pierce's detention, so a new




                                                   5

                  Case 7:20-cr-00020-BO Document 70 Filed 09/08/20 Page 5 of 6
proposed third-party custodian would not change the analysis and does not have a material bearing

on the issue of detention.

        Neither the threat of COVID-19 nor the availability of Pierce's wife to serve as a third

party custodian is "information [] that was not known to the movant at the time of the hearing and

that has a material bearing on the issue whether there are conditions of release that will reasonably

assure the appearance of such person as required and the safety of any other person and the

community." 18 U.S.C. § 3142(±)(2). Therefore; reopening the detention hearing is inappropriate

at this time.

                                     III.    CONCLUSION

        For the foregoing reasons, the motion to reopen the detention hearing [DE-57] is DENIED.

        SO ORDERED, this 8th day of September, 2020.




                                              United States Magistrate Judge




                                                  6

                Case 7:20-cr-00020-BO Document 70 Filed 09/08/20 Page 6 of 6
